ON SUGGESTION OF ERROR.
The mortgagor Edmondson is not concerned with transactions or payments between the mortgagees, Lotterhos  Huber and Catchings, which are subject to adjustment between them by decree. Edmondson's liability and Catchings' rights now arise out of the simple fact that in view of our decision there is due by Edmondson a note on which he had paid nothing. When the deed of trust is reformed and foreclosed, the liability of Edmondson is controlled not by transactions between Lotterhos  Huber and their assignee Catchings but by the transaction of the note and the deed of trust which now remain unsatisfied and subject to foreclosure for the amount of *Page 895 
indebtedness against which there are no credits recognized as having been made by or for the account of Edmondson.
Edmondson has no interest whatever in the outcome of the reformation and foreclosure of the deed of trust unless the land brings more than the mortgage indebtedness. Lotterhos  Huber and Catchings alone are concerned. If the land brings no more than the mortgage indebtedness and is purchased by Catchings he will have to pay no part of the purchase price to anyone, for the simple reason, as mortgagee, it will belong to him. If someone else than Catchings purchases, the result will be the same; as mortgagee the purchase price will be due him. If, however, the land brings more than the mortgage indebtedness the proceeds will go first to discharge that indebtedness and, of course, the expense of reformation and foreclosure, and the balance will go to Edmondson, the mortgagor.
When Catchings paid Lotterhos  Huber the $300 he bid at the first foreclosure sale and thereafter acquired the balance of the mortgage indebtedness from them, whether he paid anything for it or not, under the law he simply stepped into the shoes of Lotterhos  Huber.
Overruled.